Mr. Presiding Justice Sample delivered the opinion of the Court. This was a proceeding in the County Court, under the bastardy act, where judgment was obtained against appellant, who appealed to the Circuit Court, where, on motion, the appeal was dismissed for want of jurisdiction. The appellant relies on an opinion filed in the Stivers case, and reported in the N. E. Reporter, Vol. 38, p. 574, which opinion, however, was recalled, as evidenced by another opinion in same case, going back to the original doctrine of Lee v. People, 140 Ill. 536. The question here involved was considered by this court in Pemberton v. The People, 63 Ill. App. 218, where it was held an appeal in such cases did not lie from the County to the Circuit Court. The judgment is affirmed.